Citation Nr: 0731016	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied service connection for 
bilateral hearing loss. 

In June 2006, a hearing was held before the undersigned 
Veterans Law Judge at the RO in Hartford, Connecticut.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim.

The veteran alleges that he suffers from bilateral hearing 
loss as a result of acoustic trauma sustained during military 
service in the artillery and infantry.  He testified that he 
participated in field exercises for extended periods of time 
during which weapons were fired every day.  

A VA audio examination was conducted in April 2005.  
Unfortunately, that examination report reflects both that the 
claims folder was not available for review and that no 
opinion was provided as to the onset or etiology of bilateral 
hearing loss diagnosed at that time.  

The Board observes that a private medical statement of Dr. 
W., dated in March 2006, was received for the record in April 
2006.  It appears that this evidence was discussed at the 
June 2006 hearing and that a signed waiver of initial review 
of this evidence by the agency of original jurisdiction (RO) 
was procured at that time.  As to the substance of the March 
2006 medical statement, the veteran provided Dr. W. with a 
recitation of history of exposure to artillery fire during 
service in the 1960's and complained of progressive hearing 
loss since that time.  Dr. W. opined in turn that he could 
not definitely attribute the hearing loss in its entirety to 
noise exposure (in service) but that in all likelihood part 
of the hearing loss was from noise exposure.  However, the 
medical statement reflects that the service medical records 
were not reviewed in rendering that opinion, as it is 
mentioned therein that the veteran believed that his service 
records could not been located.  (In fact, the service 
medical records for the veteran's period of service extending 
from 1962 to 1964 have been located and were received for the 
record in June 2005.)  

In essence, the record as it currently stands contains no 
medical opinion regarding the onset or etiology of the 
veteran's currently manifested hearing loss which is based 
upon the review of the veteran's claims folder, to include 
review of his service medical records and pertinent post-
service clinical evidence.  

In view of clinical evidence showing that the veteran has 
currently manifested hearing loss which meets the threshold 
requirements of 38 C.F.R. § 3.385, and testimony from the 
veteran to the effect that he experienced acoustic trauma 
during service, the scheduling of a new VA examination is 
warranted to include a request for an opinion as to the 
etiology of the veteran's currently manifested hearing loss 
with the benefit of review of the claims folder and service 
medical records.  See Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); 38 U.S.C.A. § 5103A (d) (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159(c)(4) (2007).

In addition, it appears that the veteran has been receiving 
treatment for hearing loss at the VAMC in West Haven, CT.  
Records from that source on file are current to November 
2005; accordingly, records dated from November 2005, forward, 
will be requested herein.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the West Haven, CT VAMC for any 
treatment and evaluation concerning 
hearing loss from November 2005 forward.

2.  After obtaining the above records to 
the extent possible, the veteran should 
be afforded an audiological examination.  
The claims file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's currently manifested hearing 
loss is the result of a disease or injury 
in service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

3.  Then, the RO/AMC should readjudicate 
the claim to include consideration of all 
evidence presented for the file 
subsequent to the December 2005 Statement 
of the Case.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he should be provided a 
supplemental statement of the case.  
After the veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

